Name: Commission Regulation (EC) No 1866/95 of 26 July 1995 laying down procedures for applying in the poultrymeat sector the arrangements provided for in the Agreements on free trade and trade related matters between the Community, of the one part, and Estonia, Lithuania and Latvia, of the other part
 Type: Regulation
 Subject Matter: EU finance;  Europe;  tariff policy;  international trade;  animal product
 Date Published: nan

 Avis juridique important|31995R1866Commission Regulation (EC) No 1866/95 of 26 July 1995 laying down procedures for applying in the poultrymeat sector the arrangements provided for in the Agreements on free trade and trade related matters between the Community, of the one part, and Estonia, Lithuania and Latvia, of the other part Official Journal L 179 , 29/07/1995 P. 0026 - 0031COMMISSION REGULATION (EC) No 1866/95 of 26 July 1995 laying down procedures for applying in the poultrymeat sector the arrangements provided for in the Agreements on free trade and trade related matters between the Community, of the one part, and Estonia, Lithuania and Latvia, of the other partTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1275/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Estonia, of the other part (1), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 1276/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Latvia, of the other part (2) and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 1277/95 of 29 May 1995 on certain procedures for applying the Agreement on free trade and trade related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Lithuania, of the other part (3), and in particular Article 1 thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (4), as last amended by the Act of Accession of Austria, Finland and Sweden, and by Regulation (EC) No 3290/94 (5), and in particular Article 15 thereof, Whereas the Agreements on free trade and trade related matters between the European Community, the European Atomic Energy Community and the European Coal and Steel Community, of the one part, and the Republic of Estonia (6), the Republic of Latvia (7) and the Republic of Lithuania (8), of the other part, were signed on 18 July 1994; Whereas these Agreements on free trade and trade related matters provided for a reduction of 60 % in the duties set by the common customs tariff for the import of certain poultrymeat products, within certain quantitative limits; whereas, to ensure that imports comply with the rules in force, those quantities should be staggered over the year; Whereas, while bearing in mind the Agreements on free trade and trade related matters intended to guarantee the origin of the product, provision should be made for the administration of the said arrangements to be guaranteed by import licences; whereas, to that end, notwithstanding Article 8 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agriculture products (9), as last amended by Regulation (EC) No 1199/95 (10), detailed rules for submission of the applications and licences should be laid down; whereas, in addition, provision should be made for the certificates and licences to be issued after a period of consideration, applying, where necessary, a single acceptance rate; Whereas, in order to ensure proper administration of the system, the security for import licences under the said system should be fixed at ECU 20 per 100kg; whereas, in view of the likelihood of speculation inherent in the system in the poultrymeat sector, precise conditions governing access by operators to the said system should be laid down; Whereas the attention of operators should be drawn to the fact that licences may be used only for products that comply with all the veterinary requirements in force in the Community; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for poultrymeat and eggs, HAS ADOPTED THIS REGULATION: Article 1 All imports into the Community under the arrangements provided for in Article 14 (1), (2) and (3) of the Agreements on free trade and trade related matters between the Community, of the one part, and Lithuania and Latvia of the other, or under the arrangements provided for in Article 13 (1), (2) and (3) of the Agreements on free trade and trade related matters between the Community, of the one part, and Estonia of the other, of products in groups 50, 60 and 70 referred to in Annex I to this Regulation, shall be subject to the presentation of an import licence. The quantities of products to which those arrangements apply and the rates of reduction in the levies set in the common customs tariff shall be those listed by group in Annex I. The rate of reduction in the levy shall be that provided for in Article 2 for the period for which a licence is requested. Article 2 The quantities referred to in Article 1 shall be staggered for each period refererd to in Annex I as follows: - 25 % in the period 1 January to 31 March, - 25 % in the period 1 April to 30 June, - 25 % in the period 1 July to 30 September, - 25 % in the period 1 October to 31 December. However, in 1995, the quantities shall be staggered as follows: - 100 % in the period 1 September to 31 December Article 3 The import licences provided for in Article 1 shall be subject to the following rules: (a) Applicants for import licences must be natural or legal persons who, at the time applications are submitted, can prove to the satisfaction of the competent authorities that they have imported or exported not less than 25 tonnes (product weight) of products falling under Regulation (EEC) No 2777/75 in the two calendar year preceding the year in which the licence application is lodged. However, retail establishments or restaurants selling their products to final consumers are excluded from the benefits of this system; (b) the licence application may involve only one of groups 50, 60 and 70 referred to in Annex I to this Regulation. The application may involve several products covered by different CN codes and originating in one of the countries covered by this Regulation. In such cases, all the CN codes shall be indicated in Section 15 and their designation in section 16; A licence application must relate to at least one tonne and to a maximum of 25 % of the quantity available for the group concerned and the period as specified in Article 2; (c) Section 8 of licence applications and licences shall indicate the country of origin; licences shall entail an obligation to import from the country indicated; (d) Section 20 of licence applications and licences shall show at least one of the following: - Reglamento (CE) n ° 1866/95, - Forordning (EF) nr. 1866/95, - Verordnung (EG) Nr. 1866/95, - Ã Ã ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬ueÃ ² (AAÃ ) Ã ¡Ã ±Ã ©Ã ¨. 1866/95, - Regulation (EC) No 1866/95, - RÃ ¨glement (CE) n ° 1866/95, - Regolamento (CE) n. 1866/95, - Verordening (EG) nr. 1866/95, - Regulamento (CE) n º 1866/95, - Asetus (EY) N :o 1866/95, - Foerordning (EG) nr 1866/95 (e) Section 24 of licences shall show atleast one of the following : - Reglamento (CE) n ° 1866/95, - Forordning (EF) nr. 1866/95, - Verordnung (EG) Nr. 1866/95, - Ã Ã ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬ueÃ ² (AAÃ ) Ã ¡Ã ±Ã ©Ã ¨. 1866/95, - Regulation (EC) No 1866/95, - RÃ ¨glement (CE) n ° 1866/95, - Regolamento (CE) n. 1866/95, - Verordening (EG) nr. 1866/95, - Regulamento (CE) n º 1866/95, - Asetus (EY) N :o 1866/95, - Foerordning (EG) nr 1866/95. Article 4 1. Licence applications may be submitted only during the first 10 days of the month preceding each period specified in Article 2. 2. Licence applications shall be admissible only where the applicant declares in writing that he has not submitted and undertakes not to submit any applications, in respect of the current period, concerning products in the same group in the Member State in which his application is lodged or in other Member States; where the same applicant submits more than one application relating to products in the same group, all applications from that person shall be inadmissible. 3. The Member States shall notify the Commission on the fifth working day following the end of the application submission period of applications submitted for each of the products in the groups. Such notification shall include a list of applicants and a statement of the quantities applied for in each group. All notifications, including nil returns, shall be made by fax on the working day stipulated, using the model in Annex II to this Regulation in cases where no application has been submitted and the models in Annexes II and III in cases where applications have been submitted. 4. The Commission shall decide as quickly as possible to what extent quantities may be awarded in respect of the applications referred to in Article 3. If quantities in respect of which licences have been applied for exceed the quantities available, the Commission shall fix a single acceptance rate as a percentage of quantities applied for. If the overall quantity for which applications have been submitted is less than the quantity available, the Commission shall calculate the quantity remaining, which shall be added to the quantity available in respect of the following period. 5. Licences shall be issued as quickly as possible after the Commission has taken its decision. 6. Licences issued shall be valid throughout the Community. 7. Licences may be used for products complying with all the veterinary requirements in force in the Community. Article 5 For the purposes of Article 21 (2) of Regulation (EEC) No 3719/88, import licences shall be valid for 150 days from the date of actual issue. Import licences issued pursuant to this Regulation shall not be transferable. Article 6 A security of ECU 20 per 100 kilograms shall be lodged for import licence applications for all products referred to in Article 1. Article 7 Without prejudice to the provisions of this Regulation, Regulation (EEC) No 3719/88 shall apply. However, notwithstanding Article 8 (4) of that Regulation, the quantity imported under this Regulation may not exceed that shown in sections 17 and 18 of the import licence. The figure '0` shall accordingly be entered in section 19 of licences. Article 8 The imported products shall be placed in free circulation on presentation of a movement certificate EUR 1 issued by the exporting country in accordance with Protocol 3 annexed to the Agreements on free trade. Article 9 This Regulation shall enter into force on 1 August 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX I A. PRODUCTS ORIGINATING IN LATVIA 60 % reduction in duties set by the common customs tariff >TABLE> B. PRODUCTS ORIGINATING IN LITHUANIA 60 % reduction in duties set by the common customs tariff >TABLE> C. PRODUCTS ORIGINATING IN ESTONIA 60 % reduction in duties set by the common customs tariff >TABLE> ANNEX II >START OF GRAPHIC>Application of Regulation (EC) No 1866/95 COMMISSION OF THE EUROPEAN COMMUNITIES - DG VI D-3 eggs and poultrymeat sector APPLICATION FOR IMPORT LICENCES WITH REDUCED RATE OF CUSTOMS DUTY Date: Period: Member State: Consignor: Contact: Telephone: Fax: Addressee: DG VI D-3 Telephone: (32 2) 296 27 65 Fax: (32 2) 296 62 79 or (32 2) 296 12 27 Group No Quantity requested (in tonnes) 50 60 70 >END OF GRAPHIC> ANNEX III >START OF GRAPHIC>Application of Regulation (EC) No 1866/95 COMMISSION OF THE EUROPEAN COMMUNITIES - DG VI D-3 eggs and poultrymeat sector APPLICATION FOR IMPORT LICENCES WITH REDUCED RATE OF CUSTOMS DUTY Date: Period: Member State: Group No CN Code Applicant (name and address) Quantity in tonnes Total by group No >END OF GRAPHIC>